Citation Nr: 1508265	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1998 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

At that hearing, the Veteran stated that he wished to withdraw from appeal his claim of service connection for a low back disorder.  In light of the Veteran's statement, the Board considers the identified claim to be withdrawn and no longer in appellate status.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The Veteran asserts that he has bilateral hearing loss as a result of his active military service.  In particular, he contends that his current hearing loss is linked to his in-service noise exposure from weapons fire; thus, he contends that service connection is warranted.  Regarding his alleged in-service noise exposure, the Board notes that the Veteran was awarded a Sharpshooter Badge and that his military occupational specialty was cavalry scout, which has been identified as having a high likelihood of exposure to acoustic trauma.  Thus, the Veteran's in-service noise exposure is conceded.

The Veteran's service treatment records are silent as to any complaints of or treatment for hearing problems, and audiological evaluation conducted at his separation medical examination reflected normal hearing for VA compensation purposes.  Similarly, the Veteran was provided VA examination in August 2012; at that time, his hearing was found to be within normal limits for VA compensation purposes.  See 38 C.F.R. § 3.385.  However, the Veteran testified at his May 2014 hearing before the undersigned Veterans Law Judge that his hearing acuity has continued to decrease, including in the years since the VA examination was conducted.  At that hearing, the Veteran's spouse also testified that she has noticed that the Veteran's hearing acuity appears to have diminished in the years since service, including in the years since the VA examination was conducted.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in- service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current hearing loss disability.  Id.

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Here, the Board notes that the VA conducted audiological testing of the Veteran's hearing acuity at the August 2012 examination, finding that he displayed normal hearing bilaterally for VA compensation purposes.  However, the Veteran and his spouse both credibly testified at his May 2014 hearing that his hearing acuity has continued to worsen in the years since service, including in the two-and-a-half years since the VA examination was conducted.  As their credible testimony suggests that the Veteran may well now have hearing impairment for VA compensation purposes, the Board finds that a current VA examination is thus warranted.   See McLendon, supra; see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  Thus, on remand the agency of original jurisdiction (AOJ) must arrange for the Veteran to undergo audiological examination by a qualified VA provider.  The examiner must include a well-reasoned medical opinion addressing the nature and etiology of any diagnosed hearing loss.  The examiner must further address whether it is at least as likely as not that any diagnosed hearing loss is related to the Veteran's time in service, to include specifically his conceded exposure to acoustic trauma during service.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a VA audiological examination and advised that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, to include particularly his conceded in-service exposure to acoustic trauma and his contentions that his hearing acuity has progressively worsened since active military service.

The examiner must conduct an audiological examination of the Veteran and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any currently demonstrated hearing impairment is related to his period of military service, and particularly to his conceded in-service exposure to acoustic trauma.  If hearing impairment by VA standards is shown, the examiner must specifically address the Veteran's statements relating his hearing loss to the in-service acoustic trauma.  

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  If the examiner concludes that hearing loss did not begin during military service, or is not related to military service, an explanation should be provided for why the Veteran's statements regarding onset in service and continuity of symptoms thereafter are inaccurate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

2.  The AOJ must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

